EXHIBIT 10.2

 





Interest free if paid in full

within 4 months



 

$250,000 CONVERTIBLE| NOTE

 

FOR VALUE RECEIVED, Eventure Interactive, Inc., a Nevada corporation (the
"Issuer" of this Security) with at least 24,000,000 common shares issued and
outstanding, issues this Security and promises to pay to JMJ Financial, a Nevada
sole proprietorship, or its Assignees (the "Investor'') the Principal Sum along
with the Interest Rate and any other fees according to the terms herein. This
Note will become effective only upon execution by both parties and delivery of
the first payment of Consideration by the Investor (the "Effective Date").

 

The Principal Sum is $250,000 (two hundred fifty thousand) plus accrued and
unpaid interest and any other fees. The Consideration is $225,000 (two hundred
twenty five thousand) payable by wire (there exists a $25,000 original issue
discount (the "OID"). The Investor shall pay $50,000 of Consideration upon
closing of this Note. The Investor may pay up to an additional $75,000
Consideration to the Issuer in such amounts and at such dates as the Investor
may choose in its sole discretion. Thereafter, the investor may pay additional
Consideration to the Issuer only by mutual agreement up to a total Consideration
of$225,000. THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE
INVESTOR AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY
REQUIRED TO REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE. The Maturity Date is two years from the Effective
Date of each payment (the "Maturity Date") and is the date upon which the
Principal Sum of this Note, as well as any unpaid interest and other fees, shall
be due and payable. The Conversion Price is the lesser of$0.16 or 60% of the
average of the two lowest trade prices in the 20 trading days previous to the
conversion (In the case that conversion shares are not deliverable by DWAC an
additional I 0% discount will apply; and if the shares are ineligible for
deposit into the DTC system and only eligible for Xclearing deposit an
additional 5% discount shall apply; in the case of both an additional cumulative
15% discount shall apply). Unless otherwise agreed in writing by both parties,
at no time will the Investor convert any amount of the Note into common stock
that would result in the Investor owning more than 4.99% of the common stock
outstanding.

 

1. ZERO Percent Interest for the First Four Months. The Issuer may repay this
Note at any time on or before 120 days from the Effective Date, after which the
Issuer may not make further payments on this Note prior to the Maturity Date
without written approval from the Investor. If the Issuer repays a payment of
Consideration on or before 120 days from the Effective Date of that payment, the
Interest Rate on that payment of Consideration shall be ZERO PERCENT (0%). If
the Issuer does not repay a payment of Consideration on or before 120 days from
its Effective Date, a one-time Interest charge of 12% shall be applied to the
Principal Sum. Any interest payable is in addition to the OID, and that OID (or
prorated OID, if applicable) remains payable regardless of time and manner of
payment by the Issuer. 



 

2. Conversion. The Investor has the right, at any time after 180 days after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of common stock of the Issuer as per this
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. Conversions may be
delivered to the Issuer by method of the Investor's choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery.



 



  1

 

 

3. Conversion Delays. If the Issuer fails to deliver shares in accordance with
the timeframe stated in Section 2, the Investor, at any time prior to selling
all of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Issuer (under the Investor's and the Issuer's
expectations that any returned conversion amounts will tack back to the original
date of the Note). In addition, for each conversion, in the event that shares
are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day will be assessed for each day after the
third business day (inclusive of the day of the conversion) until share delivery
is made; and such penalty will be added to the Principal Sum of the Note (under
the Investor's and the Issuer's expectations that any penalty amounts will tack
back to the original date of the Note).

 

4. Reservation of Shares. At all times during which this Note is convertible,
the Issuer will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of this Note. The
Issuer will at all times reserve at least 9,400,000 shares of Common Stock for
conversion.

 

5. This Section 5 intentionally left blank.

 

6. Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, then the Issuer shall notify the Investor of such additional or more
favorable term and such term, at the Investor's option, shall become a part of
the transaction documents with the Investor. The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage.

 

7. Default. The following are events of default under this Note: (i) the Issuer
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii} the Issuer shall fail to pay any interest or
any other amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over the Issuer or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) the Issuer
shall make a general assignment for the benefit of creditors; or (vi) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Issuer; or (viii) the Issuer shall lose its status as "DTC
Eligible" or the Issuer's shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Issuer shall become delinquent in its filing requirements as
a fully-reporting issuer registered with the SEC; or (x) the Issuer shall fail
to meet all requirements to satisfy the availability of Rule 144 to the Investor
or its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.

 

8. Remedies. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Investor's election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amounts is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amounts is either demanded or paid in full, whichever has
a higher VWAP, or (ii) 150% of the outstanding principal amount of this Note,
plus 100% of accrued and unpaid interest, liquidated damages, fees and other
amounts hereon. Commencing five (5) days after the occurrence of any event of
default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted under applicable law. In connection with
such acceleration described herein, the Investor need not provide, and the
Issuer hereby waives, any presentment, demand, protest or other notice of any
kind, and the Investor may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by the Investor at any time prior to payment hereunder
and the Investor shall have all rights as a holder of the note until such time,
if any, as the Investor receives full payment pursuant to this Section 8. No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon. Nothing herein shall limit the Investor's
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 



  2

 

 

9. No Shorting. The Investor agrees that so long as this Note from the Issuer to
the Investor remains outstanding, the Investor will not enter into or effect
"short sales" of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

10. Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer's approval.

 

11. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Florida or in the federal courts located in Miami-Dade
County, in the State of Florida. Both parties and the individuals signing this
Agreement agree to submit to the jurisdiction of such courts.

 

12. Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

 

13. Attorney Fees. If any attorney is employed by either party with regard to
any legal or equitable action, arbitration or other proceeding brought by such
party for enforcement of this Note or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.

 

14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, the Investor has the right to have any such
opinion provided by its counsel. Investor also has the right to have any such
opinion provided by Issuer's counsel.

 

15. — served, sent by facsimile or email transmission, or sent by overnight
courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.



 



  3

 

 

Issuer:  

 

Investor:  

 

 

 

 

 

 

 

By:

/s/ Gannon Giguiere

 

By:

/s/ Justin Ederle

 

 

Gannon Giguiere

 

 

Justin Ederle

 

 

Chief Executive Officer

 

 

JMJ Financial

 

 

Eventure Interactive, Inc

 

Its:

Principal

 

 

 

 

 

 

 

 

Date: December 16, 2014

 

 

Date: December 16, 2014

 

 

 

4

--------------------------------------------------------------------------------